The general rule is that one person is not liable in damages to another person for an injury done to the property of the latter unless such injury has resulted from the negligence of the party sued. *Page 184 
The "fire statute," as it has been called, changes this rule, and holds the offending party liable in damages regardless of the question of negligence.
It is a Statute of exceptional liability, and the rule universally accepted is that one who claims the benefit of such a Statute must bring his case within its terms.
Section 4910, the "fire statute," specifically refers to "railroad corporations." It says "Every railroad corporation
shall be responsible in damages," etc.
If nothing else appeared to change the prima facie construction of these words, I do not see how it would be possible to hold that a lumber company was a railroad corporation, although it may have operated a line of railroad, a tramway, operated by steam as an adjunct to its main business of lumbering, any more than a cotton mill which operated a spur track from its mill to a railroad could be deemed a railroad corporation, or a mining company with a similar convenience.
If the lumber company can be considered a railroad corporation, it must be by something written down in Section 4763, defining the terms of the chapter on railroads.
That section defines a railroad as one operated by steam and doing the business of a common carrier. Transplanting that definition into Section 4910, we have this: Every corporation operated by steam and doing business as a common carrier shall be responsible, etc. That certainly would not include a lumber company, a cotton mill, a quarry, or a mine, unless as in the Hamilton case, 120 S.C. 165,112 S.E., 536, it also did business as a common carrier. The remainder of the section affords no additional light, as it clearly refers to corporations owning or operating a railroad (as defined) as a common carrier.
I imagine that a great many corporations which find it convenient to construct spur tracks, cotton mills, power companies, lumber companies, quarries, mines, and others, who experience great embarrassment in locating their lines *Page 185 
over the property of others, would be glad to be classed with railroad corporations and enjoy the exercise of the State's right of eminent domain in the acquisition of rights-of-way — a right which heretofore has been dealt out to them by special act of the General Assembly. If they are railroad corporations for the sake of subjecting them to a special and exceptional liability, they should be so regarded in matters affecting their interest or convenience.